Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 3, 2022

                                            No. 04-22-00342-CV

                                IN RE Elizabeth Ann MCGARRAUGH

                                            Original Proceeding 1

                                                   ORDER

       After considering the petition, the record, and real party in interest’s response, this court
concludes relator did not show she is entitled to the relief sought. Accordingly, the petition for writ
of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The stay imposed on June 14, 2022 is
LIFTED.

        It is so ORDERED on August 3, 2022.



                                                                     _____________________________
                                                                     Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of August, 2022.

                                                                     _____________________________
                                                                     Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2020CI01792, styled In the Interest of A.K.M. and G.M.M., pending in the
285th Judicial District Court, Bexar County, Texas, the Honorable Tina Torres presiding.